DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving a request to determine a compatibility between two API versions, retrieving models of the API versions, parsing each model, mapping the functionalities to determine differences between the functionalities and determining the compatibility of the first API with the second based on the differences. The limitations as drafted, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” and “a processor in communication with the memory”, nothing in the claim element precludes the step from practically being performed in the mind, and/or with pen and paper. For example, a person can be requested to determine the compatibility of a first version of an API with a second, the person can retrieve a model of each (e.g. a printed API schema for example), parse the models and map functions from the first version to the second to determine differences, and then make the determination whether the first version is compatible with the second version. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 only recites the additional elements of a processor and memory. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claim 7 recites the additional element of modifying the second version which can be performed by a person with pen and paper. Claims 5, 6, 9, and 20 recite the additional limitations of where the model is retrieved from. These claims constitute insignificant extra-solution activity. See MPEP §2106.05(g)(“Mere Data Gathering…Selecting a particular data source or type of data to be manipulated”). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the method amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, specifying the data source for the models as recited in claims 5, 6, 9, and 20, constitute insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11, 12, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 2019/0196842) (hereinafter Horikoshi) in view of Li et al. “Compatibility Checking of REST API Based on Coloured Petri Net” (hereinafter Li).
Regarding claims 1, 13, and 17, Horikoshi teaches a system, method, and medium, comprising: a memory (fig. 30, memory 3001; fig. 31, memory 3101); and a processor in communication with the memory (fig. 30, CPU 3003; fig. 31, CPU 3103), wherein the processor is configured to: receive a request to determine a compatibility of a first version of an application programming interface (API) with a second version of the API (fig. 22, step S2217; fig. 24, “compatibility determination processing”); map the first set of functionality to the second set of functionality to determine differences between the first set of functionality and the second set of functionality (fig. 24, S2409); and determine the compatibility of the first version of the API with the second version of the API based on the differences (fig. 24, S2421 “determine that there is compatibility” or S2417 “determine that there is incompatibility”). Horikoshi does not explicitly teach retrieving models of the first and second versions of the API and parsing each of the models to determine a first set of functionality of the first version of the API and a second set of functionality of the second version of the API. However, Horikoshi teaches retrieving a model of the first version of the API and a model of the second version of the API (pg. 37, “two REST Charts RC1 and RC2”; pg. 40, “Given two XML schemas s1 and s2”); and parsing each of the models to determine a first set of functionality of the first version of the API and a second set of functionality of the second version of the API (pg. 37, section 6 REST Chart Compatibility, “The compatibility between two REST Charts RC1 and RC2 can be defined in terms of the client operation model introduced in Sec. 5.”; pg. 40, “The Java tool uses JDOM package to parse two REST Charts, each defined by some XML files, and outputs compatible places and schema relations…Given two XML schemas s1 and s2, the procedure compare(s1,s2) returns the differences between them as set D of pairs (e, op), where e denotes an element in s1 or s2 and op denotes the operation that adds, removes or modifies the position or type of e”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Horikoshi to utilize the compatibility checking of Li in or to “efficiently migrate REST clients to keep up with the rapid updates and service variations that are frequently made to the numerous REST APIs - a situation [that] may cause the backward compatibilities to break”(Li, pg. 25) without necessarily requiring trial requests. 
	Regarding claims 2, 14, and 18, the Horikoski/Li combination teaches the system of claim 1, method of claim 13, and medium of claim 17. Horikoski further teaches the request includes a required set of functionality, wherein the required set of functionality is a subset of the second set of functionality (ph. [0072], “transmits an HTTP request in which a name, a version identifier: v2, and a key: 1234 of the API provision server 103a”).
	Regarding claim 3, 15, and 19, the Horikoski/Li combination teaches the system of claim 2, method of claim 14, and medium of claim 18. Horikoski further teaches determining the compatibility includes verifying inclusion of the required set of functionality in the first set of functionality (fig. 24, s2405->yes->S2407, verifies compatibility because the function is present and returns same results).
	Regarding claim 5, the Horikoski/Li combination teaches the system of claim 1. Li further teaches the model of the second version of the API is retrieved from a client application (pg. 41, “To test the correctness of the algorithm, we took a REST Chart and generated a dozen versions of it by changing the places, transitions, and schemas in various ways. Then the outputs of the algorithm against the changes were verified.”). 
	Regarding claim 11, the Horikoski/Li combination teaches the system of claim 1. Horikoski further teaches differences includes a change to expected inputs or outputs of the first API (ph. [0175], “when the specified difference portion is a change in the output parameter as illustrated in FIG. 25D, if the specified difference portion is deletion of the output parameter as illustrated in FIG. 25E or deletion of an element in the sequence data as illustrated in FIG. 25F, the incompatibility is determined.”).
	Regarding claim 12, the Horikoski/Li combination teaches the system of claim 1. Li further teaches differences includes an addition or a removal of a function from the first API (pg. 28, “identify their differences as changes (addition, deletion, modification, and reorder)”). 

Claim(s) 4, 6, 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Horikoski/Li combination as applied to claims 1, 13, and 17 above, and further in view of Boubez et al. (US 2014/0351316) (hereinafter Boubez).
Regarding claims 4, 16, and 20, the Horikoski/Li combination teaches the system of claim 1, method of claim 13, and medium of claim 17. The combination does not explicitly teach each model is retrieved from a server storing a plurality of versions of the API and associated models within a database. However, Boubez teaches each model is retrieved from a server storing a plurality of versions of the API and associated models within a database (ph. [0017], “UDDI (Universal Description, Discovery and Integration). An XML and SOAP based API specifications for service description publication and discovery. A UDDI server acts as a registry for Web services, and provides a mechanism to locate services and retrieve their interfaces.”; ph. [0063], “The Web services domain identified as the corporate network includes the gateway server 506, a web server 608 and a UDDI registry 610. When a client downloads a WSDL description through the Gateway, the Gateway can optionally augment the file to describe a secure implementation of the service.”; ph. [0101], “Next, the administrator can override the URL where the service resides. This is especially useful if multiple versions of the service exist, such as in test and production environments.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the Horikoski/Li combination to utilize the UDDI server-based registry/database of APIs of Boubez to store the Rest Chart models of Li so that new APIs are dynamically discoverable (Boubez, ph. [0096]) and easily compared for compatibility.
Regarding claim 6, the Horikoski/Li combination teaches the system of claim 1. The combination does not explicitly teach the model of the first version of the API is retrieved from a server application. However, Boubez teaches the model of the first version of the API is retrieved from a server application (ph. [0017], “UDDI (Universal Description, Discovery and Integration). An XML and SOAP based API specifications for service description publication and discovery. A UDDI server acts as a registry for Web services, and provides a mechanism to locate services and retrieve their interfaces.”; ph. [0063], “The Web services domain identified as the corporate network includes the gateway server 506, a web server 608 and a UDDI registry 610. When a client downloads a WSDL description through the Gateway, the Gateway can optionally augment the file to describe a secure implementation of the service.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the Horikoski/Li combination to utilize the UDDI server-based registry/database of APIs of Boubez to store the Rest Chart models of Li so that new APIs are dynamically discoverable (Boubez, ph. [0096]) and easily compared for compatibility.
Regarding claim 9, the Horikoski/Li combination teaches the system of claim 1. The combination does not explicitly teach the model of the first version of the API is provided via an http interface. However, Boubez teaches the model of the first version of the API is provided via an http interface (ph. [0012]-[0013]; ph. [0017]). One of ordinary skill in the art before the effective filing date would have been motivated to modify the Horikoski/Li combination to utilize the UDDI server-based registry/database of APIs of Boubez to store the Rest Chart models of Li so that new APIs are dynamically discoverable (Boubez, ph. [0096]) and easily compared for compatibility.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Horikoski/Li combination as applied to claim 1 above, and further in view of Rodgers et al. (US 2022/0197606) (hereinafter Rodgers).
Regarding claim 7, the Horikoski/Li combination teaches the system of claim 1. The combination does not explicitly teach the processor is further configured to: upon determining that the first version of the API and the second version of the API are incompatible, modify the second version of the API. However, Rodgers teaches the processor is further configured to: upon determining that the first version of the API and the second version of the API are incompatible, modify the second version of the API (ph. [0034], “The library uplift tool 302 may perform an algorithm described in detail below to identify changes in elements of the interface of the software library between the first version of the software library 102 and the second version of the software library 202. The library uplift tool 302 may then access the application source code 104 and identify locations in the application source code 104 that are affected by the changes between the versions of the software library.”; ph. [0035], “Therefore, the library uplift tool 302 may generate updated application source code 304 that is now compatible with the second version of the software library 202.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the Horikoski/Li combination in the manner taught by Rodgers in order to ensure backwards compatibility of software and not break apps when updates to APIs occur. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Horikoski/Li combination as applied to claim 1 above, and further in view of Cho (US Pat. 10,956,244) (hereinafter Cho).
Regarding claim 10, the Horikoski/Li combination teaches the system of claim 1. The combination does not explicitly teach the processor is further configured to: upon determining that the first version of the API and the second version of the API are compatible, sending a response to the request indicating that the first version of the API is compatible with the second version of the API. However, Cho teaches the processor is further configured to: upon determining that the first version of the API and the second version of the API are compatible, sending a response to the request indicating that the first version of the API is compatible with the second version of the API (col. 29, ln. 42-61, “For example, when API metrics associated with the legacy API are poorer than metrics associated with the update API, the comparative score may be positive and high… In step 1212, API manager 320 may generate and transmit an alert and/or a recommendation based on compatibility and comparative reports.”; fig. 12, step 1212; fig. 13, step 1320). One of ordinary skill in the art before the effective filing date would have been motivated to modify the Horikoski/Li combination in the manner taught by Cho in order to notify a user of the API that a new version is available and potentially use new features of the API to improve their application’s performance.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dhondse et al. (US 2022/0261299) teaches API configuration using auto-rationalization and modeling;
Crisan et al. (US 2022/0116480) teaches chained adapters for multiple versions of APIs;
Rangasamy et al. (US Pat. 11,228,573) teaches an API exchange;
Kelly (US 2022/0012118) teaches a recommendation engine for APIs in a multi-cloud environment;
Coutinho Moraes et al. (US 2021/0382764) teaches comparisons of API interactions to determine compatibilities;
Aspro et al. (US 2021/0279115) teaches automated API code generation;
Vyas et al. (US 2021/0216308) teaches utilizing machine learning to identify and correct differences in API specifications.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198